Citation Nr: 0315154	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  92-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California




THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the 
service-connected residuals of interstitial lung disease.

2.  Entitlement to a rating higher than 20 percent for the 
service-connected gastroesophageal reflux disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from July 1970 to July 1972, 
and from January 1982 to July 1984.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from January and August 1992 decisions of 
the RO.  

The Board remanded the case to the RO for additional 
development of the record in September 1994.  

In a March 1996 rating decision, the RO granted service 
connection and assigned a 20 percent rating for 
gastroesophageal reflux disease.  The veteran subsequently 
disagreed with the initial rating, and this appeal followed.  

In a decision promulgated in July 1998, the Board denied the 
veteran's claims of service connection for a heart disorder 
and for glaucoma.  

Also in July 1998, the Board again remanded the issue of a 
higher evaluation for the service-connected residuals of 
interstitial lung disease for additional development of the 
record.  

In correspondence received in March 2000, the veteran 
contended that his hiatal hernia was aggravated by his 
service-connected gastroesophageal reflux disease and by 
various medications.  

The RO has not adjudicated the issue of secondary service 
connection for a hiatal hernia, which is not inextricably 
intertwined with the issues being considered in this appeal.  

It does not appear that any impairment due to the hiatal 
hernia has been considered as part of the ratings.  This 
matter is directed to the attention of the RO for appropriate 
action.  



REMAND

(1)  Evaluation of the Service-Connected Interstitial Lung 
Disease 

The veteran contends that the service-connected interstitial 
lung disease is worse than currently rated.  

The records in the claims folder show that the veteran has 
also a diagnosis of obstructive lung disease associated with 
heavy smoking, as well as a diagnosis of emphysema.  

At the VA examination in February 2002, the VA examiner 
indicated that pulmonary function testing showed possible 
restrictive or obstructive lung disease with air trap, and 
that "lung volumes" were needed to identify or properly 
define the pathology. The overall evidence in this regard is 
unclear as to the severity of the service-connected 
interstitial lung disease.  

Accordingly, another examination is required to obtain a 
medical opinion as to the current extent of the disabling 
manifestations due to the service-connected interstitial lung 
disease.  

All recent treatment records also should be obtained in an 
effort to determine the severity of the service-connected 
disability.  



(2)  Evaluation of the Service-Connected Gastroesophageal 
Reflux Disease 

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  

In a report of VA examination dated in February 2002, the 
examiner recommended ordering certain diagnostic test for 
proper evaluation.  

In a Supplemental Statement of the Case issued in January 
2003, the RO reports the findings of the diagnostic test, but 
no copy of the diagnostic testing results is in the claims 
folder.  

These records are relevant to the veteran's claim for a 
higher evaluation and should be associated with the claims 
folder.  As such, the Board is unable to determine the 
current severity of the veteran's service-connected 
gastroesophageal reflux disease.  

The duty to assist the veteran in the development of facts 
pertinent to his claim for a higher evaluation includes 
obtaining all relevant records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 
The veteran should be notified of any deficiency in obtaining 
the records.  

Moreover, the VA's duty to assist includes the conduct of a 
VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, supra.  

If deemed necessary to evaluate the current severity of the 
service-connected gastroesophageal reflux disease, the RO 
should schedule the veteran for another examination.  

In addition, the Board notes that the Court rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  

According to Fenderson, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  In this case, the RO granted a 20 percent rating 
for the veteran's service-connected gastroesophageal reflux 
disease, effective the original date of claim in April 1987.  
As such, the RO apparently did not find that staged ratings 
were warranted.  

However, when the RO reconsiders the veteran's claim, 
pursuant to this remand, the RO should consider the 
application of staged ratings, if warranted.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for interstitial lung disease 
since 2001, and for gastroesophageal 
reflux disease since 1987.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records not 
already included in the claims folders, 
including any 2002/2003 diagnostic 
testing results.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
interstitial lung disease.  All indicated 
studies should be performed, including 
pulmonary function tests and lung 
volumes, if appropriate, as well as 
clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review in 
connection with his/her evaluation.  In 
this regard, the examiner should 
distinguish between symptoms and 
manifestations attributed to the service-
connected interstitial lung disease and 
those attributed to all other nonservice-
connected respiratory disorders.  The 
examiner should opine as to the severity 
of the service-connected interstitial 
lung disease in terms of the rating 
schedule.  A complete rationale for any 
opinion expressed must be provided.  Both 
the old and new rating criteria for 
respiratory disorders should be added to 
the claims folder for the convenience of 
the examiner.  

3.  The veteran should be scheduled for 
another VA examination to determine the 
current severity of the service-connected 
gastroesophageal reflux disease.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim for a 
higher evaluation for the service-
connected interstitial lung disease, 
taking into consideration both the old 
and new rating criteria for respiratory 
disorders; and should review the 
veteran's claim for a higher initial 
rating for the service-connected 
gastroesophageal reflux disease, and 
consider the application of "staged 
ratings" in accordance with Fenderson, 
if warranted.  

6.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination(s) requested in 
this remand is/are deemed necessary to evaluate his claims 
and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of those 
claims.  38 C.F.R. § 3.655 (2002).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




